The affidavits and documents submitted on the motion to *990reargue were not before the court on the initial application for summary judgment, and those new facts may not be injected at the appellate level (Matter of Bligen v Kelly, 126 AD2d 989; Broida v Bancroft, 103 AD2d 88). Accordingly, we modify that portion of the order settling the record on appeal for the summary judgment proceeding by deleting the material appearing at pages 283 through 336 of the printed record. (Appeal from order of Supreme Court, Erie County, Ostrowski, J. — reargument.) Present — Dillon, P. J., Green, Pine, Balio and Davis, JJ.